       Case 1:20-cv-00862-EPG Document 10 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEMONTREY ANDRE CUNNINGHAM,                     Case No. 1:20-cv-00862-EPG (PC)
12                       Plaintiff,
                                                      ORDER DENYING MOTION TO PROCEED
13           v.                                       IN FORMA PAUPERIS AS MOOT
14    RAMON PABON, et al.                             (ECF No. 8)
15                       Defendants.
16

17

18          Plaintiff, Demontrey Andre Cunningham, is a state prisoner proceeding pro se in this civil

19   rights action pursuant to 42 U.S.C. § 1983.

20          On June 23, 2020, plaintiff filed an application to proceed in forma pauperis (“IFP”).

21   (ECF No. 2.) Because the IFP application did not include a certification regarding Plaintiff’s trust

22   account statement, the Court directed the California Department of Corrections and Rehabilitation

23   (“CDCR”) to submit a certified prison trust account statement to the Court. (ECF No. 3.) A

24   certified prison trust account statement was filed on June 23, 2020 (ECF No. 6), and on June 24,

25   2020, the Court entered an order granting Plaintiff’s IFP application (ECF No. 7).

26          On June 25, 2020, Plaintiff filed a second IFP application, this time with the certification

27   portion of the application completed. (ECF No. 8.) While the Court appreciates that Plaintiff has

28   now provided the Court with a fully completed application, in light of the Court’s order granting
       Case 1:20-cv-00862-EPG Document 10 Filed 06/29/20 Page 2 of 2

 1   IFP status based on Plaintiff’s first IFP application and the certified trust account statement filed

 2   on June 23, 2020, the Court will deny Plaintiff’s second IFP application as moot.

 3          IT IS HEREBY ORDERED that plaintiff’s second IFP application, filed June 25, 2020

 4   (ECF No. 8), is DENIED as moot.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 29, 2020                                /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
